NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                          June 02, 2015

      Hon. Larry M. Cunningham                    Hon. Mark Skurka
      Attorney at Law                             District Attorney
      6201 Michaux Dr.                            901 Leopard Street, Room 205
      Corpus Christi, TX 78414-3017               Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00189-CR
      Tr.Ct.No. 14-CR-2699-E
      Style:    Leonard Sanchez v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      DER:ch
      Enc.
      cc: 148th District Clerk (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)